DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Non-Final Office Action in response to application  16/448,087 entitled "FEDERATED EDGE-NODE AUTHORIZATION SYSTEM" with claims 1, 2, 4-7, and 9-20 pending.

Status of Claims
Claims 1, 2, 4-7, and 9-12, 14-16, and 20 have been amended and are hereby entered.
Claims 3 and 8 are cancelled.
Claims 1, 2, 4-7, and 9-20 are pending and have been examined.

Response to Amendment
The amendment filed January 14, 2021 has been entered. Claims 1, 2, 4-7, and 9-20 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed November 24, 2020.
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 28, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han ("PROCESSING TRANSACTIONS IN OFFLINE MODE", U.S. Patent Number: 10366378B1)in view of Baba (“CONTROL SYSTEM, INFORMATION PROCESSING DEVICE, AND ANOMALY FACTOR ESTIMATION PROGRAM”, U.S. Publication Number: 2020/0201300 A1),PEDDAL BLOCKCHAINING FOR DOCUMENT INTEGRITY VERIFICATION PREPARATION”, U.S. Publication Number: 2016/0212146 A1).
Regarding Claim 1, Han teaches,
at a cloud computing environment, (Han [Col 24, Line 67-Col25, Line 1] The PPS 114 can be a cloud computing environment)
 receiving a first payment authorization request (Han [Col 51, Lines 21-25]   the transaction and authorization data is saved locally on the POS device, for later submission to the payment service for fund transfer. / Han [Col 2, Lines 18-21]    FIG. 7 is an example environment that includes a merchant operating a mobile point-of-sale (POS) device to receive encrypted data associated with multiple payment instruments previously used in successful transactions)
from a first edge-node; (Han [Col 53, Line 23-25] In some implementations, the components of the payment object reader 1000 can also be found in a buyer device (for example, a mobile phone of a buyer) / Han [Col 10, Line 58-60]  Terminals can be POS terminals,..., home computers, PDA, laptops, cell phones or mobile phones  etc. ; Examiner interprets an edge node as a cellular phone, mobile device, or connected POS terminal as defined by  Applicant's Specification [0015] A node may be a sensor. A sensor may include devices that detect changes in a physical or virtual attribute of an operating environment. / Applicant's Specification [0048]  A edge-node may include one or more of the following components: I/O circuitry, which may include a transmitter device and a receiver device and may interface with fiber optic cable, coaxial cable, telephone lines, wireless devices, physical layer hardware, a keypad/display control device or any other suitable encoded media or devices; /  Applicant's Specification [0060]  An edge-node may be, and may be operational with, numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with this disclosure include, but are not limited to, personal computers, server computers, handheld or laptop devices, tablets, "smart" devices (e.g., watches, eyeglasses, clothing having embedded electronic circuitry) mobile phones and/or other personal digital assistants ("PDAs"), multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like. )
wherein said first edge-node is a node on an Internet-of- Things ("IoT") network;
(Han [Col 10, Line 58-60]  Terminals can be POS terminals,..., home computers, PDA, laptops, cell phones or mobile phones etc.
Han [Col 15, Lines 40-48] Accordingly, the payment object reader 110 may include hardware implementation, such as slots, magnetic tracks, and rails with one or more sensors or electrical contacts to facilitate detection and acceptance of a payment object. Additionally or optionally, the payment object reader 110 may also include a biometric sensor to receive and process biometric characteristics and process them as payment instruments
Han [Col 1, Lines 52-55] FIG. 1 is a network environment illustrating interaction between a point-of-sale (POS) terminal and a payment object reader, which when receives a method of payment, such as a chip-based credit card
Applicant defines  Internet-of-Things ("IoT") as [0015] "An IoT network may include one or more nodes." [0023] "Within an IoT environment, sensor nodes may perform the functions of input devices - they serve as "eyes" collecting information about their native environment." Futhermore, Examiner interprets an edge node as a cellular phone, mobile device, or connected POS terminal as Applicant's Specification reads [0015] "A node may be a sensor. A sensor may include devices that detect changes in a physical or virtual attribute of an operating environment." / Applicant's Specification [0048]  "A edge-node may include one or more of the following components: I/O circuitry, which may include a transmitter device and a receiver device and may interface with fiber optic cable, coaxial cable, telephone lines, wireless devices, physical layer hardware, a keypad/display control device or any other suitable encoded media or devices; " )
in response to receiving the first payment request, pushing to the first edge-node a fragment of a centralized blockchain ledger stored in the cloud computing environment; (Han [Col 16, Lines 28-39] The POS terminal 104 then requests risk data corresponding to risk parameters, such as risk data corresponding to all transactions declined, all transaction declined at the merchant's geographical location, all transactions declined at merchant's in proximity to the merchant's geographical location, customer details corresponding to all transactions declined, the transactions declined in the zip code or city same as merchant's location, the transaction declined corresponding to the products or services being offered at the location, the transactions declined corresponding to known payment objects, and so on. / Han [Col 16, Lines 42-47] The payment object reader 110 also extracts relevant payment transaction data, i.e., information required for processing payment transactions, including, but not limited to, debit account information, credit cardholders name, credit card number, expiration date and card verification value (CVV), digital permanent account number (PAN), etc. / Han [Col 24, Line 67-Col25, Line 1-2] The PPS 114 can be a cloud computing environment, a virtualized computing environment, a computer cluster, or any combination thereof./ Han   [Col 71, Lines 49-50]  the components or engines may be centralized or functionally distributed)
encrypting the fragment; (Han [Col 2, Lines 18-21] FIG. 7 is an example environment that includes a merchant operating a mobile point-of-sale (POS) device to receive encrypted data associated with multiple payment instruments previously used in successful transactions / Han [Col 48, Lines 14-17] The POS device 704 may receive encrypted data 706 from a payment service 708, and may use the encrypted data 706 to reduce the risk of fraudulent transactions in offline mode.)
storing the encrypted fragment locally on the first edge-node; (Han [Col 48, Line 65-Col 49, Line 5] As used herein, encrypted data 706 may include encrypted payment instrument identifiers associated with previous transactions, customer history, known high risk or low risk customer devices, other environmental data, and/or customer information. The encrypted data 706 may be stored in one or more bloom filters and encrypted using hash functions. The payment service 708 may periodically send encrypted data 706 to the POS device 704 in one or more bloom filters. / Han [Col 49, Lines 32-36] The POS device 704 may store the encrypted data 706 and/or fraudulent transaction data in a local memory. In some embodiments, the encrypted data 706 and/or fraudulent transaction data may be stored in association with one or more applications on the POS device 704.)
the first edge-node detecting a   threshold number of edge-nodes on the IoT network 
(Han [Col 37, Lines, 55-63] For this, the payment object reader 206 sends preliminary signals or data to explore communication ports in the device, which are available for access and communication (step 411). If there is even one communication port available as determined in step 412, the flow control moves to step 413. In some cases, the payment object reader may detect a number of communication ports that are available or can be made available on request.
Han [Col 70, Lines 61-65] Any number of intermediary devices may examine and/or relay the message during this process. In this regard, a device can “cause” an action even though it may not be known to the device whether the action will ultimately be executed or completed.
Han [Col 10, Line 58-60]  Terminals can be POS terminals,..., home computers, PDA, laptops, cell phones or mobile phones etc.
Han [Col 15, Lines 40-48] Accordingly, the payment object reader 110 may include hardware implementation, such as slots, magnetic tracks, and rails with one or more sensors or electrical contacts to facilitate detection and acceptance of a payment object. Additionally or optionally, the payment object reader 110 may also include a biometric sensor to receive and process biometric characteristics and process them as payment instruments
Han [Col 1, Lines 52-55] FIG. 1 is a network environment illustrating interaction between a point-of-sale (POS) terminal and a payment object reader, which when receives a method of payment, such as a chip-based credit card
Applicant defines  Internet-of-Things ("IoT") as [0015] "An IoT network may include one or more nodes." [0023] "Within an IoT environment, sensor nodes may perform the functions of input devices - they serve as "eyes" collecting information about their native environment." Futhermore, Examiner interprets an edge node as a cellular phone, mobile device, or connected POS terminal as Applicant's Specification reads [0015] "A node may be a sensor. A sensor may include devices that detect changes in a physical or virtual attribute of an operating environment." / Applicant's Specification [0048]  "A edge-node may include one or more of the following components: I/O circuitry, which may include a transmitter device and a receiver device and may interface with fiber optic cable, coaxial cable, telephone lines, wireless devices, physical layer hardware, a keypad/display control device or any other suitable encoded media or devices; "  )
 receiving a second payment authorization request from the first edge-node;
(Han [Col 1, Lines 29-30] for later sending to a remote service for authorization of the payment instrument
Han [Col 33, Lines 19-21] the authentication or rejection of a transaction in offline mode can be based on a single risk parameter or a combination (including specific order) of the risk parameters.
Han [Col 69, Lines 20-33]  blocks or sub-processes are presented in a given order, alternative embodiments can perform routines having steps, or employ systems having steps, blocks or sub-processes, in a different order, and some steps, sub-processes or blocks can be deleted, moved, added, subdivided, combined, and/or modified to provide alternative or sub-combinations. Each of these steps, blocks or sub-processes can be implemented in a variety of different ways. Also, while steps, sub-processes or blocks are at times shown as being performed in series, some steps, sub-processes or blocks can instead be performed in parallel, or can be performed at different times as will be recognized by a person of ordinary skill in the art. 
Han [Col 10, Line 58-60]  Terminals can be POS terminals,..., home computers, PDA, laptops, cell phones or mobile phones etc.
Examiner interprets an edge node as a cellular phone, mobile device, or connected POS terminal: Applicant's Specification [0015] A node may be a sensor. A sensor may include devices that detect changes in a physical or virtual attribute of an operating environment. / Applicant's Specification [0048]  A edge-node may include one or more of the following components: I/O circuitry, which may include a transmitter device and a receiver device and may interface with fiber optic cable, coaxial cable, telephone lines, wireless devices, physical layer hardware, a keypad/display control device or any other suitable encoded media or devices; )
accessing the encrypted fragment (Han [Col 49, Lines 36-39] The POS device may access the encrypted data 706 and/or fraudulent transaction data while the POS device is operating in the online mode 726, or in an offline mode 728.)
 and authorizing the second payment request… of edge nodes from the cloud computing environment and on the encrypted fragment; (Han [Col 27, Lines 53-56] In some implementations, cached risk data is modified for each request of offline transaction that is handled regardless of whether the risk data was cached for a previous request or not. / Han [Col 24, Lines 17-23] The POS terminal 104 applies the cached data and the transaction data obtained from the payment object into a risk analysis component 128. Some of the cached data values weight more than the others. The POS terminal 104, based on the risk analysis component 128, generates a risk score to indicate the level of fraud risk associated with that specific offline transaction. / Han [Col 46, Line 61-Col 47, Line 3]  The bloom filter may make the determination by matching the payment instrument with positions in a bloom filter array, the positions being associated with one or more payment instruments. Responsive to determining a match, the bloom filter may recognize that the payment instrument has (most likely) been used in a previous successful transaction, and may thus may recognize the customer as a trusted customer./ Han [Col 60, Lines 48-62] These types of networks are generically referred to as “mesh” networks, where network nodes may form a “mesh” of paths for which communications may travel to reach their destination. ... all network nodes (including user stations) participate in the generation of beacons / Han [Col 24, Line 67-Col25, Line 1] The PPS 114 can be a cloud computing environment)
in response to authorizing the second payment request, (Han [Col 1, Lines 59-64] FIG. 2 is a diagram illustrating a system configured for (a) selective caching of risk parameters, (b) correlation of the cached data to data obtained in real-time off the payment object and proximate devices, and (c) authorization or rejection of a payment transaction in offline mode based on correlation)
releasing goods associated with the second payment request; (Han [Col 10, Lines 34-38] Hereinafter, goods and/or services offered by merchants may be referred to as items. Thus, a merchant and a buyer may interact with each other to conduct a transaction in which the buyer acquires an item from a merchant)
and synchronizing the first payment request and the second payment request with the centralized …ledger. (Han [Col 27, Lines 1-10] The risk data may be revised to capture any changes in the products/service purchase behavior of the buyer and/or any transaction occurring at the merchant location, neighboring locations, or corresponding to a type of item. In one embodiment, the risk data may be revised periodically after a suitable duration or every time the terminal goes online. In other embodiments, the risk data may be updated in an asynchronous manner, for example, when a transaction involving the merchant or buyer is completed and recorded in the risk data.)
of a third payment authorization request (Han [Col 69, Lines 20-33]  blocks or sub-processes are presented in a given order, alternative embodiments can perform routines having steps, or employ systems having steps, blocks or sub-processes, in a different order, and some steps, sub-processes or blocks can be deleted, moved, added, subdivided, combined, and/or modified to provide alternative or sub-combinations. Each of these steps, blocks or sub-processes can be implemented in a variety of different ways. Also, while steps, sub-processes or blocks are at times shown as being performed in series, some steps, sub-processes or blocks can instead be performed in parallel, or can be performed at different times as will be recognized by a person of ordinary skill in the art. / Han [Col 31, Lines 47] At the time of offline transaction / Han [Col 22, Lines 3-5]  In the scenario where online connectivity is temporarily not available, it is possible for the terminal to use a second Generate AC to ask the chip to approve the transaction. )
submitted by a second edge-node to the cloud computing environment; (Han [Col 4, Lines 53-56] historical data corresponding to fraudulent, blacklisted customers (high-risk) or whitelisted (low-risk) customers specific to that merchant or the geographical location or areas surrounding it; / Han [Col 44, Lines 14-21]  To this end, the method includes receiving a request for authorization of the transaction activity on a most proximate payment system in response to a determination of a current geographical location of the communication device and a proximate payment system based on a current geographical location of neighboring payment systems with respect to the communication device; / Han [Col 16, Lines 31-36] all transactions declined at merchant's in proximity to the merchant's geographical location, customer details corresponding to all transactions declined, the transactions declined in the zip code or city same as merchant's location; Examiner considers any other merchant's POS terminal proximate to the current merchant's geographic location as a second edge-node)
 accessing the encrypted fragment stored locally on the first edge-node (Han [Col 49, Lines 36-39] The POS device may access the encrypted data 706 and/or fraudulent transaction data while the POS device is operating in the online mode 726, or in an offline mode 728.)
 and authorizing the third payment request… of edge nodes from the cloud computing environment and based on the encrypted fragment; (Han [Col 24, Lines 17-23] The POS terminal 104 applies the cached data and the transaction data obtained from the payment object into a risk analysis component 128. Some of the cached data values weight more than the others. The POS terminal 104, based on the risk analysis component 128, generates a risk score to indicate the level of fraud risk associated with that specific offline transaction. / Han [Col 46, Line 61-Col 47, Line 3]  The bloom filter may make the determination by matching the payment instrument with positions in a bloom filter array, the positions being associated with one or more payment instruments. Responsive to determining a match, the bloom filter may recognize that the payment instrument has (most likely) been used in a previous successful transaction, and may thus may recognize the customer as a trusted customer./ Han [Col 24, Line 67-Col25, Line 1] The PPS 114 can be a cloud computing environment; / Han [Col 69, Lines 20-33]  blocks or sub-processes are presented in a given order, alternative embodiments can perform routines having steps, or employ systems having steps, blocks or sub-processes, in a different order, and some steps, sub-processes or blocks can be deleted, moved, added, subdivided, combined, and/or modified to provide alternative or sub-combinations. Each of these steps, blocks or sub-processes can be implemented in a variety of different ways. Also, while steps, sub-processes or blocks are at times shown as being performed in series, some steps, sub-processes or blocks can instead be performed in parallel, or can be performed at different times as will be recognized by a person of ordinary skill in the art. / Han [Col 10, Line 58-60]  Terminals can be POS terminals,..., home computers, PDA, laptops, cell phones or mobile phones etc.Han [Col 10, Line 58-60]  Terminals can be POS terminals,..., home computers, PDA, laptops, cell phones or mobile phones etc.; Examiner interprets an edge node as a cellular phone, mobile device, or connected POS terminal: Applicant's Specification [0015] A node may be a sensor. A sensor may include devices that detect changes in a physical or virtual attribute of an operating environment. / Applicant's Specification [0048]  A edge-node may include one or more of the following components: I/O circuitry, which may include a transmitter device and a receiver device and may interface with fiber optic cable, coaxial cable, telephone lines, wireless devices, physical layer hardware, a keypad/display control device or any other suitable encoded media or devices; )
and in response to authorizing the third payment request, (Han [Col 1, Lines 59-64] FIG. 2 is a diagram illustrating a system configured for (a) selective caching of risk parameters, (b) correlation of the cached data to data obtained in real-time off the payment object and proximate devices, and (c) authorization or rejection of a payment transaction in offline mode based on correlation)
releasing the goods associated with the third payment request. (Han [Col 10, Lines 34-38] Hereinafter, goods and/or services offered by merchants may be referred to as items. Thus, a merchant and a buyer may interact with each other to conduct a transaction in which the buyer acquires an item from a merchant)
Han does not teach that are each unable to communicate with the cloud computing environment within a predetermined time-period; identifying a time-out; on a forecasted estimated time of disconnection of the threshold number; wherein said forecasted estimated time of disconnection is based, at least in part, on the detecting; identifying a time-out; on a forecasted estimated time of disconnection of the threshold number blockchain ledger;  wherein said forecasted estimated time of disconnection is based, at least in part, on the detecting;   blockchain ledger; of the second payment authorization request; said authorizing the second payment request based, at least in part; blockchain ledger; said authorizing the third payment request based, at least in part
Baba teaches, 
that are each unable to communicate with the cloud computing environment within a predetermined time-period;
(Baba [0056] “occurrence of an event” refers to matching between a predetermined condition and a phenomenon or state change occurred in any portion of control system 1.... Note that the predetermined condition may be set in advance by a manufacturer of controller 100 or of a device or a unit connected to controller 100, or may be any condition set by a user using controller 100.
Baba [0073] It is preferable that field network 2 adopts a network which performs fixed-cycle communication which guarantees data arrival time. 
Baba [0117] Time field 340 contains times at which respective events have occurred.
Baba [0142]  for giving a notification that the target device is separated from the field network, and urging a check on each of three factors each assumed as a cause of this separation. In this example, the listed three factors are (1) cutoff of a power supply, (2) connection separation of a communication cable, and (3) disconnection of the communication cable.
Baba [0214] electronic conferencing system formed on a cloud.)
 identifying a time-out; 
(Baba  [0121]  reception timeout
Baba  [0159] Evaluation of this communication state is achieved using a state value (for example, the number of received error frames or the number of frame reception timeouts) in network statistical information 38 or the like.)
on a forecasted estimated time of disconnection of the threshold number; 
(Baba [0154] The anomaly factor estimation process ends in this stage.... for giving a notification that the anomaly factor is disconnection of the communication cable of the identified device
Baba [0159] Evaluation of this communication state is achieved using a state value (for example, the number of received error frames or the number of frame reception timeouts) in network statistical information 38 or the like. 
Baba [0056] “occurrence of an event” refers to matching between a predetermined condition and a phenomenon or state change occurred in any portion of control system 1.... Note that the predetermined condition may be set in advance by a manufacturer of controller 100 or of a device or a unit connected to controller 100, or may be any condition set by a user using controller 100.)
wherein said forecasted estimated time of disconnection is based, at least in part, on the detecting; 
(Baba [0154] The anomaly factor estimation process ends in this stage.... for giving a notification that the anomaly factor is disconnection of the communication cable of the identified device
Baba [0159] Evaluation of this communication state is achieved using a state value (for example, the number of received error frames or the number of frame reception timeouts) in network statistical information 38 or the like. 
Baba [0056] “occurrence of an event” refers to matching between a predetermined condition and a phenomenon or state change occurred in any portion of control system 1.... Note that the predetermined condition may be set in advance by a manufacturer of controller 100 or of a device or a unit connected to controller 100, or may be any condition set by a user using controller 100.
Baba [Claim 1] determining, based on the network statistical information, whether the target anomaly phenomenon is recovered by an action taken by the user
Baba [Claim 5] a state of communication with a device associated with the target anomaly phenomenon to determine whether the target anomaly phenomenon is recovered.)
identifying a time-out; 
(Baba  [0121]  reception timeout
Baba  [0159] Evaluation of this communication state is achieved using a state value (for example, the number of received error frames or the number of frame reception timeouts) in network statistical information 38 or the like.)
on a forecasted estimated time of disconnection of the threshold number blockchain ledger; 
(Baba [0154] The anomaly factor estimation process ends in this stage.... for giving a notification that the anomaly factor is disconnection of the communication cable of the identified device
Baba [0159] Evaluation of this communication state is achieved using a state value (for example, the number of received error frames or the number of frame reception timeouts) in network statistical information 38 or the like. 
Baba [0056] “occurrence of an event” refers to matching between a predetermined condition and a phenomenon or state change occurred in any portion of control system 1.... Note that the predetermined condition may be set in advance by a manufacturer of controller 100 or of a device or a unit connected to controller 100, or may be any condition set by a user using controller 100.)
 wherein said forecasted estimated time of disconnection is based, at least in part, on the detecting;   
(Baba [0154] The anomaly factor estimation process ends in this stage.... for giving a notification that the anomaly factor is disconnection of the communication cable of the identified device
Baba [0159] Evaluation of this communication state is achieved using a state value (for example, the number of received error frames or the number of frame reception timeouts) in network statistical information 38 or the like. 
Baba [0056] “occurrence of an event” refers to matching between a predetermined condition and a phenomenon or state change occurred in any portion of control system 1.... Note that the predetermined condition may be set in advance by a manufacturer of controller 100 or of a device or a unit connected to controller 100, or may be any condition set by a user using controller 100.
Baba [Claim 1] determining, based on the network statistical information, whether the target anomaly phenomenon is recovered by an action taken by the user
Baba [Claim 5] a state of communication with a device associated with the target anomaly phenomenon to determine whether the target anomaly phenomenon is recovered.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the offline transaction processing of Han to incorporate the anomaly factor estimation teachings of Baba for   “an event log containing an event having occurred during a control operation, and network statistical information containing statistical information associated with data transmission on the network.” (Baba [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. anomaly factor estimation) to a known concept (i.e. offline transaction processing) ready for improvement to yield predictable result (i.e. “easily identifying a factor having caused any anomaly phenomenon in a controller network-connected to one or more devices.” Baba [0007])
Baba does not teach blockchain ledger; of the second payment authorization request; said authorizing the second payment request based, at least in part; blockchain ledger; said authorizing the third payment request based, at least in part
Wilson teaches,
blockchain ledger; 
(Wilson [Claim 1]   A computer implemented method of using a blockchain)
of the second payment authorization request; said authorizing the second payment request based, at least in part; said authorizing the third payment request based, at least in part
(Wilson [0105] The system may further resend information if an acknowledgment from the DDL node is not received within a time-out period.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the offline transaction processing of Han to incorporate the temporal (time-related) blockchain of Wilson     “relates to tampering detection using cryptography and also to timestamping and establishment of an asserted date.” (Wilson [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. temporal blockchaining) to a known concept (i.e. offline transaction processing) ready for improvement to yield predictable result (i.e. “Using cryptographic methods as part of the proof that an electronic version of the document existed as of the claimed date, as well as to prove that no information had been added since that date, could reduce cost and uncertainties in comparison …. As used herein, the term document includes … digital files, including data files, executable software programs, and files in encrypted, compressed, and/or fitting defined file formats.” Wilson [0004])
Regarding Claim 2, 
Han, Baba, and Wilson    teach the method for a federated computer system of Claim 1 as described earlier.
Han teaches,
comprising locating the fragment pushed to the first edge-node based on a geographic location of the first edge-node and geographic information associated with the first fragment. (Han [Col 4, Lines 49-51] historical transaction data corresponding to transactions related to all or specific merchants around the geographical location of transaction; / Han [Col 43, Lines 55-61] In another embodiment, the PPS 114 then transmits the buyer digital signature to one or more buyer mobile devices, such as those determined to be proximate to the POS terminal based on geo-fence data)
Regarding Claim 4, 
Han, Baba, and Wilson    teach the method for a federated computer system of Claim 1 as described earlier.
Han teaches,
receiving the first, second, or third payment request from a customer mobile device via near field communication. (Han [Col 2, Lines 41-46] while at least one of the customer device and a merchant device (such as the point-of-sale (POS) terminal and/or the card reader) is offline with respect to a payment processor, particularly in a Europay-Mastercard-Visa (EMV) environment or contactless (Near-Field Communication or NFC) environment. / Han [Col 11, Lines 62-65]  Payment card may also include a payment object, such as an electronic device configured to initiate contactless payment transactions, e.g., a key fob, a mobile device (such as a mobile device having an NFC tag). / Han [Col 1, Lines 29-30] for later sending to a remote service for authorization of the payment instrument / Han [Col 33, Lines 19-21] the authentication or rejection of a transaction in offline mode can be based on a single risk parameter or a combination (including specific order) of the risk parameters. / Han [Col 69, Lines 20-33]  blocks or sub-processes are presented in a given order, alternative embodiments can perform routines having steps, or employ systems having steps, blocks or sub-processes, in a different order, and some steps, sub-processes or blocks can be deleted, moved, added, subdivided, combined, and/or modified to provide alternative or sub-combinations. Each of these steps, blocks or sub-processes can be implemented in a variety of different ways. Also, while steps, sub-processes or blocks are at times shown as being performed in series, some steps, sub-processes or blocks can instead be performed in parallel, or can be performed at different times as will be recognized by a person of ordinary skill in the art.)
Regarding Claim 5, 
Han, Baba, and Wilson    teach the method for a federated computer system of Claim 4 as described earlier.
Han teaches,
  authenticating the first, second, or third payment request by validating a biometric credential using the customer mobile device; and receiving confirmation from the customer mobile device that the first, second, or third payment request has been authenticated. (Han [Col 15, Lines 14-20] At this stage, the buyer 102 may provide a payment object 116, such as a payment card or instrument (e.g., debit, credit, prepaid, checks, etc.), cash (or its equivalent), securities, biometric payment instrument (based on any kind of biometric characteristic, e.g., fingerprints, voice print, speech patterns, facial geometry, facial image, genetic signature, retinal iris scan, etc.) / Han [Col 44-54] In another embodiment, the PPS 114 then transmits the buyer digital signature to one or more buyer mobile devices, such as those determined to be proximate to the POS terminal based on geo-fence data, to determine whether or not the buyer digital signature corresponds to a registered biometric payment instrument. In some implementations, the digital device fingerprint may be stored in the database if the digital device fingerprint does not exist in the database, wherein storing enables use of the communication device as an authentication instrument in subsequent payment transactions between the buyer and the merchant. / Han [Col 1, Lines 29-30] for later sending to a remote service for authorization of the payment instrument / Han [Col 33, Lines 19-21] the authentication or rejection of a transaction in offline mode can be based on a single risk parameter or a combination (including specific order) of the risk parameters. Han [Col 69, Lines 20-33]  blocks or sub-processes are presented in a given order, alternative embodiments can perform routines having steps, or employ systems having steps, blocks or sub-processes, in a different order, and some steps, sub-processes or blocks can be deleted, moved, added, subdivided, combined, and/or modified to provide alternative or sub-combinations. Each of these steps, blocks or sub-processes can be implemented in a variety of different ways. Also, while steps, sub-processes or blocks are at times shown as being performed in series, some steps, sub-processes or blocks can instead be performed in parallel, or can be performed at different times as will be recognized by a person of ordinary skill in the art.)
Regarding Claim 6, 
Han, Baba, and Wilson    teach the method for a federated computer system of Claim 1 as described earlier.
Han teaches,
  further comprising synchronizing payment requests authorized based on the encrypted fragment with the centralized ledger stored in the cloud computing environment. (Han [Col 27, Lines 1-10] The risk data may be revised to capture any changes in the products/service purchase behavior of the buyer and/or any transaction occurring at the merchant location, neighboring locations, or corresponding to a type of item. In one embodiment, the risk data may be revised periodically after a suitable duration or every time the terminal goes online. In other embodiments, the risk data may be updated in an asynchronous manner, for example, when a transaction involving the merchant or buyer is completed and recorded in the risk data. / Han [Col 24, Line 67-Col25, Line 1] The PPS 114 can be a cloud computing environment / Han   [Col 71, Lines 49-50]  the components or engines may be centralized or functionally distributed / Han [Col 28, Lines 58-61] The device-payment object relationship, also referred to as the profile or signature of the communication device, can be stored in a central payment processing system, such as PPS 242, or locally)
Han does not teach blockchain.
Wilson teaches,
  blockchain  
(Wilson [Claim 1]   A computer implemented method of using a blockchain)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the offline transaction processing of Han to incorporate the temporal (time-related) blockchain of Wilson     “relates to tampering detection using cryptography and also to timestamping and establishment of an asserted date.” (Wilson [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. temporal blockchaining) to a known concept (i.e. offline transaction processing) ready for improvement to yield predictable result (i.e. “Using cryptographic methods as part of the proof that an electronic version of the document existed as of the claimed date, as well as to prove that no information had been added since that date, could reduce cost and uncertainties in comparison …. As used herein, the term document includes … digital files, including data files, executable software programs, and files in encrypted, compressed, and/or fitting defined file formats.” Wilson [0004])
Regarding Claim 7, 
Han teaches,
    A federated computer system comprising a group of edge-nodes   on an Internet-of-things ("IoT") network configured to communicate with a cloud computing environment and authorize   at least one payment request to debit a customer account based on a centralized ledger and, when the cloud computing environment is inaccessible (Han [Col 51, Lines 21-25] While the POS device is operating in an offline mode, the transaction and authorization data is saved locally on the POS device, for later submission to the payment service for fund transfer. / Han [Col 25, Lines 10-13] In one implementation, the acquirer 120 is a bank or financial institution that processes payments (e.g., credit or debit card payments) / Han [Col 24, Line 67-Col25, Line 1] The PPS 114 can be a cloud computing environment / Han [Col 28, Lines 58-61] The device-payment object relationship, also referred to as the profile or signature of the communication device, can be stored in a central payment processing system, such as PPS 242, or locally / Han [Col 10, Line 58-60]  Terminals can be POS terminals,..., home computers, PDA, laptops, cell phones or mobile phones etc. / Han [Col 15, Lines 40-48] Accordingly, the payment object reader 110 may include hardware implementation, such as slots, magnetic tracks, and rails with one or more sensors or electrical contacts to facilitate detection and acceptance of a payment object. Additionally or optionally, the payment object reader 110 may also include a biometric sensor to receive and process biometric characteristics and process them as payment instruments  / Han [Col 1, Lines 52-55] FIG. 1 is a network environment illustrating interaction between a point-of-sale (POS) terminal and a payment object reader, which when receives a method of payment, such as a chip-based credit card  / Applicant defines  Internet-of-Things ("IoT") as [0015] "An IoT network may include one or more nodes." [0023] "Within an IoT environment, sensor nodes may perform the functions of input devices - they serve as "eyes" collecting information about their native environment."  / Han [Col 53, Line 23-25] In some implementations, the components of the payment object reader 1000 can also be found in a buyer device (for example, a mobile phone of a buyer) /Han [Col 10, Line 58-60]  Terminals can be POS terminals,..., home computers, PDA, laptops, cell phones or mobile phones etc.; Examiner interprets an edge node as a cellular phone, mobile device, or connected POS terminal: Applicant's Specification [0015] A node may be a sensor. A sensor may include devices that detect changes in a physical or virtual attribute of an operating environment. / Applicant's Specification [0048]  A edge-node may include one or more of the following components: I/O circuitry, which may include a transmitter device and a receiver device and may interface with fiber optic cable, coaxial cable, telephone lines, wireless devices, physical layer hardware, a keypad/display control device or any other suitable encoded media or devices;)
to the group of edge-nodes: the group of edge-nodes autonomously forms an authorization consortium; (Han [Col 8, Lines 11-15] the card reader can store the registered device information on a server accessible via local area network, or even to a remote server to allow merchants from various locations to access the authentication instruments. / Han [Col 24, Lines 11-16] The POS terminal 104 can query for declined transactions associated with the location of the POS terminal...the merchants in the neighborhood of the merchant)
 the group of edge-nodes apply a consensus protocol to elect: a first consortium member to provide recording-keeping functionality for the consortium; (Han [Col 8, Lines, 11-15] Instead of locally storing the device fingerprints, the card reader can store the registered device information on a server accessible via local area network, or even to a remote server to allow merchants from various locations to access the authentication instruments.)
and a second consortium member to provide payment request authorization functionality for the consortium; wherein the second consortium member is configured to: locate a fragment of the centralized ledger stored locally on a third consortium member, the fragment comprising information associated with the customer account; (Han [Col 68, Lines 36-48] The structure and/or operation of any of the payment object reader 1000 components may be combined, consolidated, and/or distributed in any number of ways to facilitate development and/or deployment. To this end, one may integrate the components into a common code base or in a facility that can dynamically load the components on demand in an integrated fashion. The components may be consolidated and/or distributed in countless variations through standard data processing and/or development techniques. Multiple instances of any one of the program components may be instantiated on a single node, and/or across numerous nodes to improve performance through load-balancing and/or data-processing techniques. /Han [Col 8, Lines 11-15] the card reader can store the registered device information on a server accessible via local area network, or even to a remote server to allow merchants from various locations to access the authentication instruments.  /Han [Col 45, Lines 25-27] The PPS may save the encrypted data in a merchant profile on one or more computing devices. / Han [Figure 6A] 
    PNG
    media_image1.png
    568
    833
    media_image1.png
    Greyscale
 Examiner notes the figure shows at least three computing devices or third consortium member)
authorize the payment request based on the information in the fragment; … of the group of edge-nodes from the cloud computing environment; transmit the fragment and an authorization decision based on the fragment to the first consortium member; (Han [Col 27, Lines 53-56] In some implementations, cached risk data is modified for each request of offline transaction that is handled regardless of whether the risk data was cached for a previous request or not.
Han [Col 24, Lines 17-23] The POS terminal 104 applies the cached data and the transaction data obtained from the payment object into a risk analysis component 128. Some of the cached data values weight more than the others. The POS terminal 104, based on the risk analysis component 128, generates a risk score to indicate the level of fraud risk associated with that specific offline transaction.
Han [Col 46, Line 61-Col 47, Line 3]  The bloom filter may make the determination by matching the payment instrument with positions in a bloom filter array, the positions being associated with one or more payment instruments. Responsive to determining a match, the bloom filter may recognize that the payment instrument has (most likely) been used in a previous successful transaction, and may thus may recognize the customer as a trusted customer. / Han [Col 68, Lines 36-48] The structure and/or operation of any of the payment object reader 1000 components may be combined, consolidated, and/or distributed in any number of ways to facilitate development and/or deployment. To this end, one may integrate the components into a common code base or in a facility that can dynamically load the components on demand in an integrated fashion. The components may be consolidated and/or distributed in countless variations through standard data processing and/or development techniques. Multiple instances of any one of the program components may be instantiated on a single node, and/or across numerous nodes to improve performance through load-balancing and/or data-processing techniques.
Han [Col 24, Line 67-Col25, Line 1] The PPS 114 can be a cloud computing environment 
Han [Col 10, Line 58-60]  Terminals can be POS terminals,..., home computers, PDA, laptops, cell phones or mobile phones etc.
Han [Col 1, Lines 52-55] FIG. 1 is a network environment illustrating interaction between a point-of-sale (POS) terminal and a payment object reader, which when receives a method of payment, such as a chip-based credit card
 Examiner interprets an edge node as a cellular phone, mobile device, or connected POS terminal as Applicant's Specification reads [0015] "A node may be a sensor. A sensor may include devices that detect changes in a physical or virtual attribute of an operating environment." / Applicant's Specification [0048]  "A edge-node may include one or more of the following components: I/O circuitry, which may include a transmitter device and a receiver device and may interface with fiber optic cable, coaxial cable, telephone lines, wireless devices, physical layer hardware, a keypad/display control device or any other suitable encoded media or devices; " )
and trigger a release of goods. (Han [Col 10, Lines 34-38] Hereinafter, goods and/or services offered by merchants may be referred to as items. Thus, a merchant and a buyer may interact with each other to conduct a transaction in which the buyer acquires an item from a merchant)
    wherein the cloud computing environment is determined to be inaccessible to the group of edge-nodes when a threshold number of edge- nodes in the group are each unable (Han [Col 37, Lines, 55-63] For this, the payment object reader 206 sends preliminary signals or data to explore communication ports in the device, which are available for access and communication (step 411). If there is even one communication port available as determined in step 412, the flow control moves to step 413. In some cases, the payment object reader may detect a number of communication ports that are available or can be made available on request. / Han [Col 70, Lines 61-65] Any number of intermediary devices may examine and/or relay the message during this process. In this regard, a device can “cause” an action even though it may not be known to the device whether the action will ultimately be executed or completed.)
to establish a communication path to the cloud computing environment within a predetermined time period. (Han [Col 27, Line 33-36] In one implementations, an activity monitor (not shown) tracks activity on the POS terminal 104 and payment object reader within a specified period of time or the entire time the POS system 101 is online or offline or both. / Han [Col 5, Lines 40-43] The POS terminal queries the PPS for risk parameters either at predetermined time intervals or at random intervals while the POS terminal is online with respect to the PPS.)
Han does not teach at least in part, on a forecasted estimated time of inaccessibility of a threshold number ; blockchain.
Baba teaches,
at least in part, on a forecasted estimated time of inaccessibility of a threshold number
(Baba [0154] The anomaly factor estimation process ends in this stage.... for giving a notification that the anomaly factor is disconnection of the communication cable of the identified device
Baba [0159] Evaluation of this communication state is achieved using a state value (for example, the number of received error frames or the number of frame reception timeouts) in network statistical information 38 or the like. 
Baba [0056] “occurrence of an event” refers to matching between a predetermined condition and a phenomenon or state change occurred in any portion of control system 1.... Note that the predetermined condition may be set in advance by a manufacturer of controller 100 or of a device or a unit connected to controller 100, or may be any condition set by a user using controller 100.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the offline transaction processing of Han to incorporate the anomaly factor estimation teachings of Baba for   “an event log containing an event having occurred during a control operation, and network statistical information containing statistical information associated with data transmission on the network.” (Baba [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. anomaly factor estimation) to a known concept (i.e. offline transaction processing) ready for improvement to yield predictable result (i.e. “easily identifying a factor having caused any anomaly phenomenon in a controller network-connected to one or more devices.” Baba [0007])
Baba does not teach blockchain.
Wilson teaches,
  blockchain  
(Wilson [Claim 1]   A computer implemented method of using a blockchain)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the offline transaction processing of Han to incorporate the temporal (time-related) blockchain of Wilson     “relates to tampering detection using cryptography and also to timestamping and establishment of an asserted date.” (Wilson [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. temporal blockchaining) to a known concept (i.e. offline transaction processing) ready for improvement to yield predictable result (i.e. “Using cryptographic methods as part of the proof that an electronic version of the document existed as of the claimed date, as well as to prove that no information had been added since that date, could reduce cost and uncertainties in comparison …. As used herein, the term document includes … digital files, including data files, executable software programs, and files in encrypted, compressed, and/or fitting defined file formats.” Wilson [0004])
Regarding Claim 9, 
Han, Baba, and Wilson    teach the federated computer system of Claim 7 as described earlier.
Han teaches,
  further    wherein each member of the authorization consortium is configured to attempt to establish the communication path to the cloud computing environment before releasing the goods in response to receiving the authorization decision based on the fragment. (Han [Col 46, Line 61-Col 47, Line 3]  The bloom filter may make the determination by matching the payment instrument with positions in a bloom filter array, the positions being associated with one or more payment instruments. Responsive to determining a match, the bloom filter may recognize that the payment instrument has (most likely) been used in a previous successful transaction, and may thus may recognize the customer as a trusted customer. / Han [Col 68, Lines 36-48] The structure and/or operation of any of the payment object reader 1000 components may be combined, consolidated, and/or distributed in any number of ways to facilitate development and/or deployment. To this end, one may integrate the components into a common code base or in a facility that can dynamically load the components on demand in an integrated fashion. The components may be consolidated and/or distributed in countless variations through standard data processing and/or development techniques. Multiple instances of any one of the program components may be instantiated on a single node, and/or across numerous nodes to improve performance through load-balancing and/or data-processing techniques. / Han [Col 27, Lines 29-32]  Another advantage is that implementing a global cache memory allows data to be shared and accessed by multiple users. / Han [Col 10, Lines 34-38] Hereinafter, goods and/or services offered by merchants may be referred to as items. Thus, a merchant and a buyer may interact with each other to conduct a transaction in which the buyer acquires an item from a merchant)
Regarding Claim 10, 
Han, Baba, and Wilson    teach the federated computer system of Claim 7 as described earlier.
Han teaches,
    wherein the authorization consortium is formed based on a geographic location of: a customer device that initiates the payment request; and edge-nodes included in the group and located within a predetermined distance of the customer device. (Han [Col 29, Lines 4-12] In one implementation, the payment object reader 206 sends a request to the neighboring devices, which are detected by a geographical or logical fence of the payment object reader 206, or to the closest device. So, the payment object reader 206 may send a request to all devices within the geo-fence or specific devices determined to be closest to the buyer 202. / Han [Col 44, Lines 14-21] To this end, the method includes receiving a request for authorization of the transaction activity on a most proximate payment system in response to a determination of a current geographical location of the communication device and a proximate payment system based on a current geographical location of neighboring payment systems with respect to the communication device; / Han [Col 8, Lines 11-15] the card reader can store the registered device information on a server accessible via local area network, or even to a remote server to allow merchants from various locations to access the authentication instruments.)
Regarding Claim 11, 
Han, Baba, and Wilson    teach the federated computer system of Claim 7 as described earlier.
Han teaches,
    wherein when the second consortium member cannot locate the fragment of the centralized ledger, the second consortium member is configured to authorize the payment request when: (Han [Col 9, Lines 44-46 ] “offline” implementations are not necessarily only useful or relevant when a device cannot connect to a remote server or external network. / Han   [Col 71, Lines 49-50]  the components or engines may be centralized or functionally distributed/ Han [Col 68, Lines 36-48] The structure and/or operation of any of the payment object reader 1000 components may be combined, consolidated, and/or distributed in any number of ways to facilitate development and/or deployment. To this end, one may integrate the components into a common code base or in a facility that can dynamically load the components on demand in an integrated fashion. The components may be consolidated and/or distributed in countless variations through standard data processing and/or development techniques. Multiple instances of any one of the program components may be instantiated on a single node, and/or across numerous nodes to improve performance through load-balancing and/or data-processing techniques.)
the goods associated with the payment request are a high frequency staple good; (Han [Col 21, Lines 26-30] Also, the POS terminal determines identities of frequently visiting customers, or frequently bought items against which the risk parameters are retrieved)
and a value associated with the goods is less than a predetermined limit associated with the customer account;  (Han [Col 16, Lines 39-41] For example, the location is likely to see higher fraud for high ticket items, so the risk data corresponding to high ticket items. / Han [Col 22, Line 66 - Col 23, Line 3] However, the implementations described herein are configured to detect the fraudster based on other risk parameters, such as device fingerprint associated with a known fraudster, ticket value of the purchase and so on. / Han [Col 37, Lines 24-32] Examples include, but are not limited to, merchant identification, customer identification, location identification, time of transaction, nature of transaction, ticket price of the transaction, item type in the transaction, and identification of merchants in the neighborhood or zip code of the merchant. For all such identification, the POS terminal or the payment object reader establishes local and short range connectivity with the entities in the environment. / Han [Col 22, Lines 15-19]  If the transaction amount is below both limits, it may be approved offline and the card generates the TC. If the amount is above the terminal, network or issuer floor limit, the terminal can an offline decline and optionally revert to deferred authorization processing.)
wherein, the high frequency staple good and the value are determined based on information stored locally on a member of the authorization consortium accessible to the second consortium member. (Han [Col 27, Lines 1-12] The risk data may be revised to capture any changes in the products/service purchase behavior of the buyer and/or any transaction occurring at the merchant location, neighboring locations, or corresponding to a type of item. In one embodiment, the risk data may be revised periodically after a suitable duration or every time the terminal goes online. In other embodiments, the risk data may be updated in an asynchronous manner, for example, when a transaction involving the merchant or buyer is completed and recorded in the risk data. The risk data is stored on the payment terminal or the reader or both, for example in a distributed or logical manner.)
Han does not teach blockchain.
Wilson teaches,
  blockchain  
(Wilson [Claim 1]   A computer implemented method of using a blockchain)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the offline transaction processing of Han to incorporate the temporal (time-related) blockchain of Wilson     “relates to tampering detection using cryptography and also to timestamping and establishment of an asserted date.” (Wilson [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. temporal blockchaining) to a known concept (i.e. offline transaction processing) ready for improvement to yield predictable result (i.e. “Using cryptographic methods as part of the proof that an electronic version of the document existed as of the claimed date, as well as to prove that no information had been added since that date, could reduce cost and uncertainties in comparison …. As used herein, the term document includes … digital files, including data files, executable software programs, and files in encrypted, compressed, and/or fitting defined file formats.” Wilson [0004])
Regarding Claim 12, 
Han teaches,
           a cloud computing environment comprising:  - 40 - a central ledger;  (Han [Col 24, Line 67-Col25, Line 1-2] The PPS 114 can be a cloud computing environment, a virtualized computing environment, a computer cluster, or any combination thereof. / Han [Col 28, Lines 58-62] The device-payment object relationship, also referred to as the profile or signature of the communication device, can be stored in a central payment processing system, such as PPS 242, or locally within, for example, a secure enclave system, such as database 220 / Han [Col 16, Lines 42-47] The payment object reader 110 also extracts relevant payment transaction data, i.e., information required for processing payment transactions, including, but not limited to, debit account information, credit cardholders name, credit card number, expiration date and card verification value (CVV), digital permanent account number (PAN), etc.)
and payment request authorization software configured to authorize, based on the centralized ledger, (Han [Col 14, Lines 63-64]  online means the POS terminal 104 connects to the card issuer for transaction authorization)
a payment request to debit a customer account; (Han [Col 51, Lines 21-25] While the POS device is operating in an offline mode, the transaction and authorization data is saved locally on the POS device, for later submission to the payment service for fund transfer. / Han [Col 25, Lines 10-13] In one implementation, the acquirer 120 is a bank or financial institution that processes payments (e.g., credit or debit card payments))
 a first edge-node on an Internet-of-things ("IoT") network  configured to: receive the payment request; transmit the payment request to the cloud computing environment; when the cloud computing environment acknowledges receipt of the payment request (Han [Col 22, Line 20-29] A deferred authorization is an authorization request or financial request (each hereafter referred to as “authorization”) which occurs when a merchant captures transaction information while connectivity is interrupted; the merchant holds the transaction until connectivity is restored. After connectivity is restored, the merchant sends the transaction for an online authorization request, and receives an authorization response from the issuer. The POS system 101 can implement deferred authorization through a store-and-forward mechanism. / Han [Col 15, Lines 40-48] Accordingly, the payment object reader 110 may include hardware implementation, such as slots, magnetic tracks, and rails with one or more sensors or electrical contacts to facilitate detection and acceptance of a payment object. Additionally or optionally, the payment object reader 110 may also include a biometric sensor to receive and process biometric characteristics and process them as payment instruments / Han [Col 1, Lines 52-55] FIG. 1 is a network environment illustrating interaction between a point-of-sale (POS) terminal and a payment object reader, which when receives a method of payment, such as a chip-based credit card; Applicant defines  Internet-of-Things ("IoT") as [0015] "An IoT network may include one or more nodes." [0023] "Within an IoT environment, sensor nodes may perform the functions of input devices - they serve as "eyes" collecting information about their native environment." Futhermore, Examiner interprets an edge node as a cellular phone, mobile device, or connected POS terminal as Applicant's Specification reads [0015] "A node may be a sensor. A sensor may include devices that detect changes in a physical or virtual attribute of an operating environment." / Applicant's Specification [0048]  "A edge-node may include one or more of the following components: I/O circuitry, which may include a transmitter device and a receiver device and may interface with fiber optic cable, coaxial cable, telephone lines, wireless devices, physical layer hardware, a keypad/display control device or any other suitable encoded media or devices; " )
within a predetermined time period: (Han [Col 27, Line 33-36] In one implementations, an activity monitor (not shown) tracks activity on the POS terminal 104 and payment object reader within a specified period of time or the entire time the POS system 101 is online or offline or both. / Han [Col 5, Lines 40-43] The POS terminal queries the PPS for risk parameters either at predetermined time intervals or at random intervals while the POS terminal is online with respect to the PPS.)
wait to receive authorization from the payment request authorization software; (Han [Col 14, Lines 63-64]  online means the POS terminal 104 connects to the card issuer for transaction authorization. / Han Col 22, Line 49-51] the POS terminal or the card reader 110 can store the transaction data obtained from the payment object 116 and wait for the POS system 101 to go online)
and in response to receiving authorization for the payment request from the cloud computing environment, (Han [Col 1, Lines 59-64] FIG. 2 is a diagram illustrating a system configured for (a) selective caching of risk parameters, (b) correlation of the cached data to data obtained in real-time off the payment object and proximate devices, and (c) authorization or rejection of a payment transaction in offline mode based on correlation / Han [Col 24, Line 67-Col25, Line 1-2] The PPS 114 can be a cloud computing environment, a virtualized computing environment, a computer cluster, or any combination thereof.)
release goods associated with the payment request; (Han [Col 10, Lines 34-38] Hereinafter, goods and/or services offered by merchants may be referred to as items. Thus, a merchant and a buyer may interact with each other to conduct a transaction in which the buyer acquires an item from a merchant)
and when the cloud computing environment fails to acknowledge receipt of the payment request within the predetermined time period: locate a second edge-node on the IoT network  storing a fragment of the centralized ledger, (Han [Col 27, Line 33-36] In one implementations, an activity monitor (not shown) tracks activity on the POS terminal 104 and payment object reader within a specified period of time or the entire time the POS system 101 is online or offline or both. / Han [Col 5, Lines 40-43] The POS terminal queries the PPS for risk parameters either at predetermined time intervals or at random intervals while the POS terminal is online with respect to the PPS. / Han [Col 4, Lines 15-35] Second, chip based risk parameters while secure are specific to the customer and are issued by the issuer based on customer's credit history, among other things. Additional risk parameters based on history of transactions associated with the merchant or the location of the terminal can be instrumental in risk score computation. As described herein, the risk scores however are distributed across various entities and so is the storage of risk parameters governing the scores. The distribution of risk scores makes risk parameters averse to fraudulent hacks and also provides a second layer or security in case the chip fails to provide offline transaction authorization. The implementations described herein allow for the offline transactions to be processed using an augmented approach of collecting and analyzing risk parameters corresponding to an arrangement of POS terminal, card reader and payment card, where offline transaction authorization is based on a risk heuristic model. The risk heuristic model can be implemented as a function of risk parameters, such as floor limit, random transaction selection value, and velocity checking, besides others, stored and verified by the chip on the payment card.)
the fragment comprising a cached balance associated with the customer account; authorize the payment request based on the cached balance; (Han [Col 11, Lines 21-40] The present subject matter can be described with reference to a financial transaction such as a purchase transaction using a pre-authorized balance, defined as an amount or value which the cardholder has so far used and a pre-authorized limit, defined as the amount or value which the cardholder can use which is “pre-authorized” or does not have to be subject to an on-line authorization request which would seek authorization for the transaction through a payment card system (such as the MasterCard® network) from the issuer bank (i.e. the bank which issued the card). Purchases by the cardholder valued under the difference between the “pre-authorized balance” and the “pre-authorized limit” called the “pre-authorized amount” may take place “offline” (i.e. without the need to go on-line for authorization). The non-volatile memory on the payment device stores the current balance, which represents the current accumulated value of transactions authorized and a pre-authorized limit, which represents the ceiling that the balance may not exceed and an account number associated with the account. / Han [Col 4, Lines 36-37] The risk parameters also include a cached copy of risk data obtained from the payment processing system (PPS).)
 and release the goods in response to authorizing the payment request. (Han [Col 10, Lines 34-38] Hereinafter, goods and/or services offered by merchants may be referred to as items. Thus, a merchant and a buyer may interact with each other to conduct a transaction in which the buyer acquires an item from a merchant)
Han does not teach determine a forecasted time of disconnection of the first edge- node from the cloud computing environment; at least in part, on the forecasted estimated time of disconnection of the first edge-node from the cloud computing environment; blockchain;
Baba teaches,
at least in part, on the forecasted estimated time of disconnection of the first edge-node from the cloud computing environment;
(Baba [0154] The anomaly factor estimation process ends in this stage.... for giving a notification that the anomaly factor is disconnection of the communication cable of the identified device
Baba [0159] Evaluation of this communication state is achieved using a state value (for example, the number of received error frames or the number of frame reception timeouts) in network statistical information 38 or the like. 
Baba [0056] “occurrence of an event” refers to matching between a predetermined condition and a phenomenon or state change occurred in any portion of control system 1.... Note that the predetermined condition may be set in advance by a manufacturer of controller 100 or of a device or a unit connected to controller 100, or may be any condition set by a user using controller 100.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the offline transaction processing of Han to incorporate the anomaly factor estimation teachings of Baba for   “an event log containing an event having occurred during a control operation, and network statistical information containing statistical information associated with data transmission on the network.” (Baba [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. anomaly factor estimation) to a known concept (i.e. offline transaction processing) ready for improvement to yield predictable result (i.e. “easily identifying a factor having caused any anomaly phenomenon in a controller network-connected to one or more devices.” Baba [0007])
Baba does not teach blockchain.
Wilson teaches,
  blockchain  
(Wilson [Claim 1]   A computer implemented method of using a blockchain)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the offline transaction processing of Han to incorporate the temporal (time-related) blockchain of Wilson     “relates to tampering detection using cryptography and also to timestamping and establishment of an asserted date.” (Wilson [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. temporal blockchaining) to a known concept (i.e. offline transaction processing) ready for improvement to yield predictable result (i.e. “Using cryptographic methods as part of the proof that an electronic version of the document existed as of the claimed date, as well as to prove that no information had been added since that date, could reduce cost and uncertainties in comparison …. As used herein, the term document includes … digital files, including data files, executable software programs, and files in encrypted, compressed, and/or fitting defined file formats.” Wilson [0004])
Regarding Claim 13, 
Han, Baba, and Wilson    teach the federated computer system of Claim 12 as described earlier.
Han teaches,
      wherein when the cloud computing environment fails to acknowledge receipt of the payment request within a predetermined time period, the first edge-node is configured record authorization of the payment request (Han [Col 27, Line 33-36] In one implementations, an activity monitor (not shown) tracks activity on the POS terminal 104 and payment object reader within a specified period of time or the entire time the POS system 101 is online or offline or both. / Han [Col 5, Lines 40-43] The POS terminal queries the PPS for risk parameters either at predetermined time intervals or at random intervals while the POS terminal is online with respect to the PPS. / Han [Col 4, Lines 15-35] Second, chip based risk parameters while secure are specific to the customer and are issued by the issuer based on customer's credit history, among other things. Additional risk parameters based on history of transactions associated with the merchant or the location of the terminal can be instrumental in risk score computation. As described herein, the risk scores however are distributed across various entities and so is the storage of risk parameters governing the scores. The distribution of risk scores makes risk parameters averse to fraudulent hacks and also provides a second layer or security in case the chip fails to provide offline transaction authorization. The implementations described herein allow for the offline transactions to be processed using an augmented approach of collecting and analyzing risk parameters corresponding to an arrangement of POS terminal, card reader and payment card, where offline transaction authorization is based on a risk heuristic model. The risk heuristic model can be implemented as a function of risk parameters, such as floor limit, random transaction selection value, and velocity checking, besides others, stored and verified by the chip on the payment card.)
 based on the cached balance by transmitting the fragment and the authorization based on the cached balance (Han [Col 11, Lines 21-40] The present subject matter can be described with reference to a financial transaction such as a purchase transaction using a pre-authorized balance, defined as an amount or value which the cardholder has so far used and a pre-authorized limit, defined as the amount or value which the cardholder can use which is “pre-authorized” or does not have to be subject to an on-line authorization request which would seek authorization for the transaction through a payment card system (such as the MasterCard® network) from the issuer bank (i.e. the bank which issued the card). Purchases by the cardholder valued under the difference between the “pre-authorized balance” and the “pre-authorized limit” called the “pre-authorized amount” may take place “offline” (i.e. without the need to go on-line for authorization). The non-volatile memory on the payment device stores the current balance, which represents the current accumulated value of transactions authorized and a pre-authorized limit, which represents the ceiling that the balance may not exceed and an account number associated with the account. / Han [Col 16, Lines 61-65] While the implementations described herein discuss the cached data to be residing on the POS terminal 104, it will be understood that the cached data can also reside on the payment object reader 110 or can be distributed between the POS terminal 104 and the payment object reader 110. / Han [Col 4, Lines 36-37] The risk parameters also include a cached copy of risk data obtained from the payment processing system (PPS). )
 to a third edge-node. (Han [Col 68, Lines 36-48] The structure and/or operation of any of the payment object reader 1000 components may be combined, consolidated, and/or distributed in any number of ways to facilitate development and/or deployment. To this end, one may integrate the components into a common code base or in a facility that can dynamically load the components on demand in an integrated fashion. The components may be consolidated and/or distributed in countless variations through standard data processing and/or development techniques. Multiple instances of any one of the program components may be instantiated on a single node, and/or across numerous nodes to improve performance through load-balancing and/or data-processing techniques./ Han [Col 8, Lines 11-15] the card reader can store the registered device information on a server accessible via local area network, or even to a remote server to allow merchants from various locations to access the authentication instruments. / Han [Col 45, Lines 25-27] The PPS may save the encrypted data in a merchant profile on one or more computing devices. / Han [Figure 6A] 
    PNG
    media_image1.png
    568
    833
    media_image1.png
    Greyscale
 Examiner notes the figure shows at least three computing devices or edge nodes)
Regarding Claim 14, 
Han, Baba, and Wilson    teach the federated computer system of Claim 13 as described earlier.
Han teaches,
      wherein, the third edge-node is configured to store the fragment and the authorization (Han [Col 68, Lines 36-48] The structure and/or operation of any of the payment object reader 1000 components may be combined, consolidated, and/or distributed in any number of ways to facilitate development and/or deployment. To this end, one may integrate the components into a common code base or in a facility that can dynamically load the components on demand in an integrated fashion. The components may be consolidated and/or distributed in countless variations through standard data processing and/or development techniques. Multiple instances of any one of the program components may be instantiated on a single node, and/or across numerous nodes to improve performance through load-balancing and/or data-processing techniques./ Han [Col 8, Lines 11-15] the card reader can store the registered device information on a server accessible via local area network, or even to a remote server to allow merchants from various locations to access the authentication instruments. / Han [Col 45, Lines 25-27] The PPS may save the encrypted data in a merchant profile on one or more computing devices. / Han [Figure 6A] 
    PNG
    media_image1.png
    568
    833
    media_image1.png
    Greyscale
 Examiner notes the figure shows at least three computing devices or edge nodes)
based on the cached balance in a distributed ledger. (Han [Col 11, Lines 21-40] The present subject matter can be described with reference to a financial transaction such as a purchase transaction using a pre-authorized balance, defined as an amount or value which the cardholder has so far used and a pre-authorized limit, defined as the amount or value which the cardholder can use which is “pre-authorized” or does not have to be subject to an on-line authorization request which would seek authorization for the transaction through a payment card system (such as the MasterCard® network) from the issuer bank (i.e. the bank which issued the card). Purchases by the cardholder valued under the difference between the “pre-authorized balance” and the “pre-authorized limit” called the “pre-authorized amount” may take place “offline” (i.e. without the need to go on-line for authorization). The non-volatile memory on the payment device stores the current balance, which represents the current accumulated value of transactions authorized and a pre-authorized limit, which represents the ceiling that the balance may not exceed and an account number associated with the account. / Han [Col 16, Lines 61-65] While the implementations described herein discuss the cached data to be residing on the POS terminal 104, it will be understood that the cached data can also reside on the payment object reader 110 or can be distributed between the POS terminal 104 and the payment object reader 110. / Han [Col 4, Lines 36-37] The risk parameters also include a cached copy of risk data obtained from the payment processing system (PPS). / Han [Col 46, Line 61-Col 47, Line 3]  The bloom filter may make the determination by matching the payment instrument with positions in a bloom filter array, the positions being associated with one or more payment instruments. Responsive to determining a match, the bloom filter may recognize that the payment instrument has (most likely) been used in a previous successful transaction, and may thus may recognize the customer as a trusted customer. /Han [Col 68, Lines 36-48] The structure and/or operation of any of the payment object reader 1000 components may be combined, consolidated, and/or distributed in any number of ways to facilitate development and/or deployment. To this end, one may integrate the components into a common code base or in a facility that can dynamically load the components on demand in an integrated fashion. The components may be consolidated and/or distributed in countless variations through standard data processing and/or development techniques. Multiple instances of any one of the program components may be instantiated on a single node, and/or across numerous nodes to improve performance through load-balancing and/or data-processing techniques.)
Han does not teach blockchain.
Wilson teaches,
  blockchain  
(Wilson [Claim 1]   A computer implemented method of using a blockchain)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the offline transaction processing of Han to incorporate the temporal (time-related) blockchain of Wilson     “relates to tampering detection using cryptography and also to timestamping and establishment of an asserted date.” (Wilson [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. temporal blockchaining) to a known concept (i.e. offline transaction processing) ready for improvement to yield predictable result (i.e. “Using cryptographic methods as part of the proof that an electronic version of the document existed as of the claimed date, as well as to prove that no information had been added since that date, could reduce cost and uncertainties in comparison …. As used herein, the term document includes … digital files, including data files, executable software programs, and files in encrypted, compressed, and/or fitting defined file formats.” Wilson [0004])
Regarding Claim 15, 
Han, Baba, and Wilson    teach the federated computer system of Claim 13 as described earlier.
Han teaches,
    wherein the cloud computing environment is configured to synchronize the centralized ledger with the distributed ledger. (Han [Col 24, Line 67-Col25, Line 1] The PPS 114 can be a cloud computing environment / Han   [Col 71, Lines 49-50]  the components or engines may be centralized or functionally distributed / Han [Col 4, Lines 45-57] For example, risk data includes historical transaction data corresponding to transactions performed at the merchant's store location; historical transaction data corresponding to transactions performed at all store locations related to the merchant; historical transaction data corresponding to transactions related to all or specific merchants around the geographical location of transaction; historical transaction data corresponding to the time of the day; historical data corresponding to fraudulent, blacklisted customers (high-risk) or whitelisted (low-risk) customers specific to that merchant  or the geographical location or areas surrounding it; historical transaction data corresponding to an average ticket price, and the like. / Han [Col 27, Lines 7-8] the risk data may be updated in an asynchronous manner / Han [Col 71, Lines 48-50] Depending upon implementation-specific or other considerations, the components or engines may be centralized or functionally distributed.)
Han does not teach blockchain.
Wilson teaches,
  blockchain  
(Wilson [Claim 1]   A computer implemented method of using a blockchain)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the offline transaction processing of Han to incorporate the temporal (time-related) blockchain of Wilson     “relates to tampering detection using cryptography and also to timestamping and establishment of an asserted date.” (Wilson [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. temporal blockchaining) to a known concept (i.e. offline transaction processing) ready for improvement to yield predictable result (i.e. “Using cryptographic methods as part of the proof that an electronic version of the document existed as of the claimed date, as well as to prove that no information had been added since that date, could reduce cost and uncertainties in comparison …. As used herein, the term document includes … digital files, including data files, executable software programs, and files in encrypted, compressed, and/or fitting defined file formats.” Wilson [0004])
Regarding Claim 16, 
Han, Baba, and Wilson    teach the federated computer system of Claim 12 as described earlier.
Han teaches,
      wherein: the cloud computing environment imposes a first set of restrictions when authorizing the payment request based on the centralized ledger; (Han   [Col 71, Lines 49-50]  the components or engines may be centralized or functionally distributed / Han [Col 25, Lines 1-7] The PPS 114 can be a cloud computing environment, a virtualized computing environment, a computer cluster, or any combination thereof. The PPS 114 can analyze the fund transfer request based on a plurality of rules stored in a knowledge database (not shown) before sending the fund transfer request to a computer system 120 of the PPS' acquirer or merchant's acquirer (hereinafter “acquirer 120”).)
 and the first edge-node is configured to impose a second set of restrictions when authorizing the payment request based on the cached balance. (Han [Col 39, Lines 39-44] Alternatively or additionally, the payment object reader 206 confirms to check whether there are any rules associated with the device, which restrict or override authentication via device as shown in step 432. For example, the rule may be reject or approve all transactions during peak hours between 9:00 AM to 5:00 PM. / Han [Col 39, Lines 51-55] At step 432, the POS terminal also checks whether the registered device corresponding to the buyer digital signature is associated with any rules or conditions that restrict the use of the registered buyer device as a tool for payment authentication.)
Han does not teach blockchain.
Wilson teaches,
  blockchain  
(Wilson [Claim 1]   A computer implemented method of using a blockchain)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the offline transaction processing of Han to incorporate the temporal (time-related) blockchain of Wilson     “relates to tampering detection using cryptography and also to timestamping and establishment of an asserted date.” (Wilson [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. temporal blockchaining) to a known concept (i.e. offline transaction processing) ready for improvement to yield predictable result (i.e. “Using cryptographic methods as part of the proof that an electronic version of the document existed as of the claimed date, as well as to prove that no information had been added since that date, could reduce cost and uncertainties in comparison …. As used herein, the term document includes … digital files, including data files, executable software programs, and files in encrypted, compressed, and/or fitting defined file formats.” Wilson [0004])
Regarding Claim 17, 
Han, Baba, and Wilson    teach the federated computer system of Claim 16 as described earlier.
Han teaches,
      wherein the second set of restrictions comprises a limit on a value of the goods. (Han [Col 22, Line 66 - Col 23, Line 3] However, the implementations described herein are configured to detect the fraudster based on other risk parameters, such as device fingerprint associated with a known fraudster, ticket value of the purchase and so on. / Han [Col 37, Lines 24-32] Examples include, but are not limited to, merchant identification, customer identification, location identification, time of transaction, nature of transaction, ticket price of the transaction, item type in the transaction, and identification of merchants in the neighborhood or zip code of the merchant. For all such identification, the POS terminal or the payment object reader establishes local and short range connectivity with the entities in the environment. / Han [Col 22, Lines 15-19]  If the transaction amount is below both limits, it may be approved offline and the card generates the TC. If the amount is above the terminal, network or issuer floor limit, the terminal can an offline decline and optionally revert to deferred authorization processing.)
Regarding Claim 18, 
Han, Baba, and Wilson    teach the federated computer system of Claim 16 as described earlier.
Han teaches,
      wherein the second set of restrictions comprises a limit on a number of payment requests that may be authorized based on the cached balance. (Han [Col 16, Lines 2-5] In another example, the issuer may set the number of offline transactions to 3 a day, which prevents the card terminal to authorize a fourth offline transaction in a day. / Han [Col 11, Lines 21-40] The present subject matter can be described with reference to a financial transaction such as a purchase transaction using a pre-authorized balance, defined as an amount or value which the cardholder has so far used and a pre-authorized limit, defined as the amount or value which the cardholder can use which is “pre-authorized” or does not have to be subject to an on-line authorization request which would seek authorization for the transaction through a payment card system (such as the MasterCard® network) from the issuer bank (i.e. the bank which issued the card). Purchases by the cardholder valued under the difference between the “pre-authorized balance” and the “pre-authorized limit” called the “pre-authorized amount” may take place “offline” (i.e. without the need to go on-line for authorization). The non-volatile memory on the payment device stores the current balance, which represents the current accumulated value of transactions authorized and a pre-authorized limit, which represents the ceiling that the balance may not exceed and an account number associated with the account. / Han [Col 16, Lines 61-65] While the implementations described herein discuss the cached data to be residing on the POS terminal 104, it will be understood that the cached data can also reside on the payment object reader 110 or can be distributed between the POS terminal 104 and the payment object reader 110.)
Regarding Claim 19, 
Han, Baba, and Wilson    teach the federated computer system of Claim 16 as described earlier.
Han teaches,
      wherein the second set of restrictions comprises a limit on a geographic location of the first edge-node. (Han [Col 4, Lines 36-57] The risk parameters also include a cached copy of risk data obtained from the payment processing system (PPS). The risk data can be corresponding to the merchant, the buyer, the location of the store, and so on. A payment application executing on the POS terminal can obtain risk parameters from the PPS when online. The risk parameters can be stored either on the POS terminal or the card reader or both, say in a distributed manner. The cached risk data relates to, for example, the merchant that is party to the transaction. For example, risk data includes historical transaction data corresponding to transactions performed at the merchant's store location; historical transaction data corresponding to transactions performed at all store locations related to the merchant; historical transaction data corresponding to transactions related to all or specific merchants around the geographical location of transaction; historical transaction data corresponding to the time of the day; historical data corresponding to fraudulent, blacklisted customers (high-risk) or whitelisted (low-risk) customers specific to that merchant or the geographical location or areas surrounding it; historical transaction data corresponding to an average ticket price, and the like.)
Regarding Claim 20, 
Han, Baba, and Wilson    teach the federated computer system of Claim 12 as described earlier.
Han teaches,
      wherein when the first edge-node cannot locate the fragment of the centralized ledger, the first edge-node is configured to authorize the payment request (Han [Col 9, Lines 44-46 ] “offline” implementations are not necessarily only useful or relevant when a device cannot connect to a remote server or external network.  / Han [Col 5, Lines 27-33] As mentioned before, the risk parameters are either saved locally on the merchant's POS or remotely in a server, such as the PPS. If the risk parameters are saved on the POS terminal, the POS terminal retrieves the risk parameters during an offline transaction to determine whether or not the offline transaction can be authorized in combination or after the risk analysis performed by the chip card.)
when: the goods are a high frequency staple good; (Han [Col 21, Lines 26-30] Also, the POS terminal determines identities of frequently visiting customers, or frequently bought items against which the risk parameters are retrieved)
 and a value associated with the goods is less than a predetermined limit associated with the customer account;  (Han [Col 16, Lines 39-41] For example, the location is likely to see higher fraud for high ticket items, so the risk data corresponding to high ticket items. / Han [Col 22, Line 66 - Col 23, Line 3] However, the implementations described herein are configured to detect the fraudster based on other risk parameters, such as device fingerprint associated with a known fraudster, ticket value of the purchase and so on. / Han [Col 37, Lines 24-32] Examples include, but are not limited to, merchant identification, customer identification, location identification, time of transaction, nature of transaction, ticket price of the transaction, item type in the transaction, and identification of merchants in the neighborhood or zip code of the merchant. For all such identification, the POS terminal or the payment object reader establishes local and short range connectivity with the entities in the environment. / Han [Col 22, Lines 15-19]  If the transaction amount is below both limits, it may be approved offline and the card generates the TC. If the amount is above the terminal, network or issuer floor limit, the terminal can an offline decline and optionally revert to deferred authorization processing.)
wherein, the high frequency staple good and the value are determined based on payment attributes stored locally on the first edge-node. (Han [Col 52, Lines 35-37] While the POS device is operating in an offline mode , the transaction data is saved locally on the POS device , for later submission to the payment service for fund transfer.  / Han [Col 5, Lines 27-33] As mentioned before, the risk parameters are either saved locally on the merchant's POS or remotely in a server, such as the PPS. If the risk parameters are saved on the POS terminal, the POS terminal retrieves the risk parameters during an offline transaction to determine whether or not the offline transaction can be authorized in combination or after the risk analysis performed by the chip card. / Han [Col 68, Lines 36-48] The structure and/or operation of any of the payment object reader 1000 components may be combined, consolidated, and/or distributed in any number of ways to facilitate development and/or deployment. To this end, one may integrate the components into a common code base or in a facility that can dynamically load the components on demand in an integrated fashion. The components may be consolidated and/or distributed in countless variations through standard data processing and/or development techniques. Multiple instances of any one of the program components may be instantiated on a single node, and/or across numerous nodes to improve performance through load-balancing and/or data-processing techniques.)
Han does not teach blockchain.
Wilson teaches,
  blockchain  
(Wilson [Claim 1]   A computer implemented method of using a blockchain)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the offline transaction processing of Han to incorporate the temporal (time-related) blockchain of Wilson     “relates to tampering detection using cryptography and also to timestamping and establishment of an asserted date.” (Wilson [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. temporal blockchaining) to a known concept (i.e. offline transaction processing) ready for improvement to yield predictable result (i.e. “Using cryptographic methods as part of the proof that an electronic version of the document existed as of the claimed date, as well as to prove that no information had been added since that date, could reduce cost and uncertainties in comparison …. As used herein, the term document includes … digital files, including data files, executable software programs, and files in encrypted, compressed, and/or fitting defined file formats.” Wilson [0004])


Response to Remarks
Applicant's arguments filed on January 14, 2021 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 112
Applicant's  amendments rectify the original rejections under 35 USC § 112. 
The rejection under 35 USC § 112 is lifted.
Response Remarks on Claim Rejections - 35 USC § 101
Applicant's  amendments of redundant intercommunicative edge nodes within an Internet-of-Things ("IoT") blockchain network overcome the original rejections under 35 USC § 101. 
The rejection under 35 USC § 101 is lifted.

Response Remarks on Claim Rejections - 35 USC § 102/103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
Baba (“CONTROL SYSTEM, INFORMATION PROCESSING DEVICE, AND ANOMALY FACTOR ESTIMATION PROGRAM”, U.S. Publication Number: 2020/0201300 A1)
Wilson (“PEDDAL BLOCKCHAINING FOR DOCUMENT INTEGRITY VERIFICATION PREPARATION”, U.S. Publication Number: 2016/0212146 A1)
 Applicant’s arguments, with respect to the rejection of claims under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of newly amended claims, a new grounds of rejection is made under 35 USC § 103.

Prior Art Cited But Not Applied
















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kwon (“Method for Approving Offline Affiliated Store Settlement which Synchronized by Alliance Company's Cash System” (English) / “제휴사의 자체 캐시 시스템과 동기화된 오프라인 가맹점 결제 승인 방법” (Korean), Korean Publication Number: KR20150135756A) proposes a method for approving an offline affiliated store settlement synchronized by the cash system of an alliance company.
WULLSCHLEGER (“SYSTEM FOR OFFLINE PAYMENT WITH E-MONEY USING A MOBILE DEVICE WITH A SHORT TRANSACTION TIME AND FINAL SETTLEMENT”, U.S. Publication Number: 20190347626 A1) provides a  system for secure payment with electronic money using a mobile device, in particular using a non-secure mobile device   without a suitable security element, to the electronic money.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697